Title: [16–30 June 1778.]
From: Adams, John
To: 


      June 16. 1778.
      
       
       
       
        
         
          Commissioners to John Paul Jones
         
         
          To Captain Jones
          Sir
          Passi June 16. 1778
         
         Upon the Receipt of this Letter, you will forthwith make Preparations with all possible dispatch, for a Voyage to America…. Your own Prudence will naturally induce you, to keep this your destination secret, least measures should be taken by the Ennemy to intercept you.
         If, in the course of your passage home, Opportunities should present of making Prizes, or of doing any material Annoyance to the Ennemy, you are to embrace them, and you are at Liberty to go out of your Way, for so desireable a purpose. The Fishery at the Banks of Newfoundland, is an important Object, and possibly the Ennemy’s Men of War may have other Business than the Protection of it…. Transports are constantly passing and repassing from Rhode Island, New York and Philadelphia to Hallifax, and from all those Places to England. You will naturally search for some of these as Prizes.
         If the French Government should send any dispatches to you, or if you should receive any from Us, to carry to America, you will take the best care of them, and especially that they may not fall into improper hands.—You are not however to wait for any dispatches, but to proceed upon your Voyage, as soon as you can get ready.
         If there is any room on board your Ship, where you could stow away a Number of Chests of Arms, or of Cloathing for the Use of the United States, you will inform Mr. Schweighauser of it, that he may send them to you before your departure. We do not mean to incumber you with a Cargo, which shall obstruct the sailing of your Ship, or which shall impede you in fighting her: but if, consistent with her sailing and fighting she can take any quantity of Arms or Cloathing, it would be a desirable Object for the Public.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      
       
       
        
         
          Commissioners to David Hartley
         
         
          Sir
          Passi near Paris June  1778
         
         We received yours of the fifth instant, acquainting Us, that the Ministers have at length agreed to an Exchange of Prisoners.—We shall write to Captain Jones, for the List required, which will be sent you, as soon as received. We understand there are at least two hundred. We desire and expect that the Number of ours, shall be taken from Fortune and Plymouth in Proportion to the Number in each place, and to consist of those who have been longest in confinement, it being not only equitable that they should be first relieved, but this Method will prevent all Suspicion, that you pick out the worst and weakest of our People to give Us in Exchange for your good ones. If you should think proper to clear your Prisons at once, and give Us all our People, We will give you our solemn Engagement, which We are sure will be punctually executed, to deliver to Lord Howe in America, or his order, a Number of your Sailors equal to the Surplus, as soon as the Agreement arrives there. There is one thing more, which We desire may be observed: We shall note in our List the names and Number of those taken in the Service of the King, distinguishing them from those taken in the Merchants Service; that in the exchange to be made, you may give adequate numbers of those taken in the Service of the States and of our Merchants. This will prevent any Uneasiness among both your Navy Men and ours, if the Seamen of Merchantmen were exchanged before them.
         As it will be very troublesome and expensive, as well as fatiguing to them, to march your People from Brest to Calais, We may endeavour to get leave for your Ship to come to the Road of Brest to receive them there, or if that cannot be, We must desire from your Admiralty a Passport for the Ship that is to convey them from Brest to Calais.
         If you have any of our People still Prisoners on board your Ships of War, We request they may be put into the Prisons, to take their Chance of exchange with the rest. &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams
          Mr. David Hartley
         
        
       
       
      
      This Letter to Mr. Hartley was superscribed to  Hodge Esqr.
      
      
       
       
        
         
          To Isaac Smith
         
         
          Sir
          Passi June 17. 1778
         
         Mr. Archer a young English Gentleman of Parts and Spirit, who is going to America to serve as a Volunteer, will deliver you this. The English Fleet had not sailed the tenth. We have no News yet, of its sailing. The Spanish Flota has not arrived as We have learned…The Dutch are more friendly to Us, than I was aware.…. Appearances indicate an immediate Rupture in Germany, between the Emperor and the King of Prussia. Ireland is very discontented and tumultuous. The English Fleet, after the most violent impresses for two Years, is miserably manned, and after all their Puffs in wretched Repair. The Stocks never were so low. In short, without an Army, Navy, Money, Allies or confidence in the Justice of their cause, England is like to have France and America, at least to contend with, and I have no doubt Spain too. Even Portugal, by late Letters to Us, and by late Examples of their treatment of American Vessells, is more friendly to Us than We thought.&c.
         
          John Adams.
          Isaac Smith Esq.
         
        
       
      
      
       
       
        
         
          Commissioners to Abraham Whipple
         
         
          Sir
          Passi June 23 1778
         
         As We have a Prospect of an Exchange of Prisoners, you are desired to send Us with all possible dispatch, a List or Return of all the Prisoners you have in your Custody, and We shall give orders concerning them as soon as We shall be informed, to what place they are to be sent to be exchanged.
         As to your future destination, We desire you, to take on board, your Frigate, as many Arms and Cloaths, or other merchandizes, as you can without impeding her in Sailing or Fighting, and no more: with which you are to acquaint Mr. Schweighauser, who will send them on board. If Mr. Schweighauser should have a Vessell bound to America with Stores for the Public, you are to take her under your Convoy.
         You are to use your best Endeavours to make Prizes, in the Course of your Passage, and in all respects to annoy the Enemy as much as you can, and are at Liberty to go out of your Way for so good a Purpose. If you can take or destroy any of the Enemies Fishery on the Banks of Newfoundland, you are not to omit the Opportunity.
         As Transports are continually passing between England and Hallifax, Rhode Island, New York and Philadelphia, and from each of these Places to all the others, you will use your best Endeavours to intercept some of them.
         If you should have Dispatches committed to your Care, either from the Government of this Kingdom, or from Us, you are to have them carefully encased in Lead, and, in case of Misfortune which God forbid, you are to take effectual Care, by sinking them, that they may not fall into the Enemies hands. We wish you a prosperous Cruise and Voyage and are &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams
          Captain Abraham Whipple of the Providence Frigate.
         
        
       
      
      
       
       
       
        
         
          Commissioners to John Daniel Schweighauser
         
         
          Sir
          Passi June 23. 1778
         
         We had this day the honour of your Letter of the 18th. of June, and are obliged to you for the Information you have given Us, concerning the freight of Ships.
         
         
         We have ordered Captains Whipple and Jones to prepare their Frigates forthwith to return home, and have ordered them to take on board, as many Arms or other Stores as they can, without Obstructing them in sailing or fighting, And no more, of which they are to inform you, that you may order them on Board accordingly. There are some Arms repaired, which We wish to have sent on board those Ships, if they can take them, or any of them.
         We inclose you, Resolutions of Congress concerning the distribution of Prizes, by which you will govern yourself in the distribution of those of the Providence and the Ranger. The Drake belongs wholly to the Captors. The Bounties upon Men and Guns are not to be paid by Us or by you, but by Congress in America, untill they shall order otherwise. That part of the other Prizes, which by the Resolutions of Congress, belongs to the United States, you will receive, and giving Us notice of the Value or amount of it, will carry to the Credit of the United States subject to our orders.
         We have a prospect of exchanging the Prisoners, and have ordered returns of them all to be made to Us, that We may transmit them to England.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          Mr. Schweighauser.
         
         
          N.B. Admiral Byrons Fleet, having sailed, and probably for America, it is desired that the Notice sent of its having been countermanded, may not be sent to America.
         
        
       
      
      
       
       
        
         
          Commissioners to Gabriel de Sartine
         
         
          Sir
          Passi June 23. 1778
         
         Mr. Joy Castle of Philadelphia has represented to Us, that a Barque called The Jane, William Castle Master, with her Cargo belonging to him, has been seized at Bourdeaux, by order of his Majesty as English Property, that he is a Citizen of the United States, and having been necessarily absent from America, for some time, on Account of the Sickness of his Family, but always intending to return thither, where he has an Estate, as soon as possible. That he took in a Cargo of Provisions in Ireland, sent his Vessell to Bourdeaux, in order there to load her for the United States.
         We hereby certify, that the said Joy Castle has taken the Oath and subscribed the Declaration of Allegiance to the United States, and that We believe his Declaration to be true and sincere; and accordingly request your Excellency’s Attention to his Case, and that his Property may be restored to him, as likewise his Vessel cleared out for the said States. We have the honor to be with the greatest respect, your Excellencys &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          M. De Sartine
         
        
       
      
      
       
       
        
         
          Commissioners to S. and J. H. Delap
         
         
          Gentlemen
          Passi near Paris June 24. 1778
         
         We beg the favour of you to send Us an Account of the Prize mentioned in the inclosed Letter; that We may direct a distribution of the Produce, agreable to the resolutions of Congress.
         
          Signed
          B. Franklin
          Arthur Lee
          John Adams
         
        
       
      
      
       Enclosure
      
      Copy of Captain Jones’s Letter to the Commissioners.
      
       
       
        
         
          John Paul Jones to the Commissioners
         
         
          Gentlemen
          Ranger Brest June 10. 1778
         
         One of the Prizes taken last Winter by the Ranger, arrived at Bourdeaux, and was I understand sold by Messieurs S. and J. H. Dunlap. On my return to Nantes from Paris, I wrote to that House requesting that the Captors Part of that Prize, might be immediately remitted to Mr. Williams of Nantes, so that a division might be made before the Departure of the Ranger. That House hath paid no Attention to my request, nor even condescended to answer my Letter. Therefore to remove the Uneasiness of my Officers and Men, I beg the favour of you to give orders that the Captors Part may be forth with remitted, agreable to my first Intention &c.
        
       
      
      
       
       
       
        
         
          Commissioners to Francis Coffyn
         
         
          Sir
          Passi June 26. 1778
         
         We have had the honor of your Letters of June 18 and 19 referring to a former Letter respecting a Surgeons Bill, which We have received.
         As to the Surgeons Bill, We leave it wholly to you, to settle with him and allow him what you shall think just. The Account appears to Us to be too high, and We think with you, that the deduction you mention ought to be made.
         We are obliged to you, Sir, for the Articles of Intelligence you have sent Us, and wish for further favours of that kind, and approve much of your Proposal of transmitting Intelligence to America by every Opportunity.
         
         
         The Whalemen and other Seamen you mention, We wish may be sent to Brest or to Nantes, to serve on board our Frigates, where they will find many of their Countrymen and Comrades. At Nantes or Brest they will find Mr. Schweighauser or his Agent, who will find them Employment immediately; unless they should be willing to engage with Mr. Amiel, which We should prefer.
         Inclosed with this, you have a Commission, Instructions and a Bond. The Bond We wish you to see executed with the usual Formalities, and when executed transmit it to Us. The Commission and Instructions you will deliver to Mr. Amiel. We are, Sir your most humble Servants.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          Francis Coffin Esq.
         
        
       
      
      This Mr. Coffin was a Friend and Correspondent of Mr. Chaumont and conducted our Affairs always, as far as I ever heard with Candour, Intelligence and Fidelity.
      
       
       
        
         
          Commissioners to Gabriel de Sartine
         
         
          To His Excellency Mr. De Sartine
          Sir
          Passi June 30. 1778
         
         We have the Honor of inclosing to your Excellency a Protest, relative to one of our Vessells, which was made Prize of, by the English, when under the Protection of the French Coast. As they have always reclaimed the Prizes made by our Cruisers in such Circumstances, We hope your Excellency will think it just, that We should be indemnified out of their Effects in this Kingdom. We have the Honor to be &c. 
         
          B. Franklin, 
          Arthur Lee, 
          John Adams.
         
        
       
      
     